UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: October 31 Date of reporting period: April 30, 2009 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the period ended April 30, 2009 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Six Since Class date 1-year 5-year 10-year inception months 1-year 5-year 10-year inception A 5-1-36 33.57 3.08 2.00  12.94 33.57 14.47 18.29  B 1-3-94 33.94 3.06 2.04  13.26 33.94 14.37 18.62  C 5-1-98 31.25 2.76 2.18  9.60 31.25 13.07 19.77  I 1 12-1-03 29.64 1.60  0.89 8.11 29.64 7.74  4.75 R1 1 8-5-03 30.63 2.72  0.45 8.73 30.63 12.88  2.57 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class R1 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.20%, Class B  1.90%, Class C  1.90%, Class I  0.73% and Class R1  1.95%. The Funds semiannual operating expenses will likely vary throughout the period and from year to year. Expenses for the current fiscal year may be higher than those shown above for one or more of the following reasons: (i) a significant decrease in average net assets may result in a higher advisory fee rate if advisory fee breakpoints are not achieved; (ii) a significant decrease in average net assets may result in an increase in the expense ratio because certain fund expenses do not decrease as asset levels decrease; or (iii) the termination of voluntary expense cap reimbursements and/or fee waivers, as applicable. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Funds Class I and Class R1 share prospectuses. 6 Sovereign Investors Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Sovereign Investors Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Standard & Poors 500 Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 4-30-99 $8,138 $8,138 $7,779 C 2 4-30-99 8,023 8,023 7,779 I 3 12-1-03 9,525 9,525 9,084 R1 3 8-5-03 9,743 9,743 10,131 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I and Class R1 shares, respectively, as of April 30, 2009. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Standard & Poors 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors, as described in the Funds Class I and Class R1 share prospectuses. Semiannual report | Sovereign Investors Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on November 1, 2008 with the same investment held until April 30, 2009. Account value Ending value Expenses paid during on 11-1-08 on 4-30-09 period ended 4-30-09 1 Class A $1,000.00 $916.60 $6.42 Class B 1,000.00 912.90 9.72 Class C 1,000.00 913.10 9.72 Class I 1,000.00 919.00 3.81 Class R1 1,000.00 912.60 10.29 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Sovereign Investors Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on November 1, 2008, with the same investment held until April 30, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-08 on 4-30-09 period ended 4-30-09 1 Class A $1,000.00 $1,018.10 $6.76 Class B 1,000.00 1,014.60 10.24 Class C 1,000.00 1,014.60 10.24 Class I 1,000.00 1,020.80 4.01 Class R1 1,000.00 1,014.00 10.84 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.35%, 2.05%, 2.05%, 0.80% and 2.17% for Class A, Class B, Class C, Class I and Class R1 shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | Sovereign Investors Fund 9 Portfolio summary Top 10 holdings 1 International Business T. Rowe Price Group, Inc. 2.4% Machines Corp. 3.5% Johnson & Johnson 2.4% Exxon Mobil Corp. 3.2% Wal-Mart Stores, Inc. 2.3% Chevron Corp. 2.7% Cisco Systems, Inc. 2.2% Microsoft Corp. 2.7% Teva Pharmaceutical Industries, Ltd. 2.2% PepsiCo, Inc. 2.5% Sector composition Information technology 16% Consumer discretionary 7% Financials 14% Materials 6% Industrials 13% Utilities 3% Health care 12% Telecommunication services 1% Consumer staples 12% Short-term investments & other 5% Energy 11% 1 As a percentage of net assets on April 30, 2009. Excludes cash and cash equivalents. 2 As a percentage of net assets on April 30, 2009. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Sovereign Investors Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-09 (unaudited) Issuer Shares Value Common stocks 94.75% (Cost $415,051,736) Aerospace & Defense 2.10% United Technologies Corp. 209,000 10,207,560 Air Freight & Logistics 1.14% United Parcel Service, Inc. (Class B) 106,000 5,548,040 Apparel Retail 2.99% TJX Cos., Inc. 335,000 9,369,950 Urban Outfitters, Inc. (I) 264,000 5,145,360 Asset Management & Custody Banks 6.45% Bank of New York Mellon Corp. 167,000 4,255,160 Federated Investors, Inc. (Class B) 200,000 4,576,000 SEI Investments Co. 237,700 3,334,931 State Street Corp. 217,000 7,406,210 T. Rowe Price Group, Inc. 305,500 11,767,860 Communications Equipment 3.76% Cisco Systems, Inc. (I) 557,570 10,772,252 QUALCOMM, Inc. 177,000 7,490,640 Computer Hardware 5.76% Apple, Inc. (I) 26,590 3,345,820 Hewlett-Packard Co. 207,500 7,465,850 International Business Machines Corp. 166,300 17,163,823 Construction & Farm Machinery & Heavy Trucks 0.95% Caterpillar, Inc. 130,200 4,632,516 Distillers & Vintners 1.28% Diageo PLC, ADR 130,000 6,220,500 Diversified Chemicals 0.99% E.I. Du Pont de Nemours & Co. 172,000 4,798,800 Diversified Financial Services 2.17% JPMorgan Chase & Co. 319,740 10,551,420 Drug Retail 2.04% CVS Caremark Corp. 312,000 9,915,360 Electric Utilities 2.20% FPL Group, Inc. 199,000 10,704,210 Electrical Components & Equipment 2.10% Emerson Electric Co. 299,000 10,177,960 See notes to financial statements Semiannual report | Sovereign Investors Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Fertilizers & Agricultural Chemicals 1.80% Monsanto Co. 103,000 8,743,670 Food Distributors 0.95% SYSCO Corp. 198,000 4,619,340 Footwear 1.69% NIKE, Inc. (Class B) 156,000 8,185,320 Gas Utilities 0.92% Questar Corp. 150,000 4,458,000 Health Care Equipment 3.71% Becton, Dickinson & Co. 148,000 8,951,040 Medtronic, Inc. 283,000 9,056,000 Health Care Supplies 1.52% DENTSPLY International, Inc. 258,000 7,383,960 Home Improvement Retail 2.17% Lowes Cos., Inc. 491,000 10,556,500 Household Products 0.79% Procter & Gamble Co. 78,000 3,856,320 Hypermarkets & Super Centers 2.28% Wal-Mart Stores, Inc. 219,500 11,062,800 Industrial Conglomerates 3.75% 3M Co. 134,400 7,741,440 General Electric Co. 828,350 10,478,628 Industrial Gases 3.07% Air Products and Chemicals, Inc. 77,000 5,074,300 Praxair, Inc. 131,800 9,833,598 Industrial Machinery 1.54% Danaher Corp. 128,000 7,480,320 Integrated Oil & Gas 8.77% Chevron Corp. 198,400 13,114,240 Exxon Mobil Corp. 229,872 15,325,566 Royal Dutch Shell PLC (A Shares) 149,000 6,806,320 Total SA, ADR 148,000 7,358,560 Integrated Telecommunication Services 1.31% AT&T, Inc. 248,000 6,353,760 Internet Software & Services 1.40% Google, Inc. (Class A)(I) 17,200 6,810,684 Investment Banking & Brokerage 1.17% Goldman Sachs Group Inc. 44,000 5,654,000 Life & Health Insurance 3.51% Aflac, Inc. 253,400 7,320,726 MetLife Inc. 327,000 9,728,250 Oil & Gas Exploration & Production 2.00% EOG Resources, Inc. 153,000 9,712,440 Pharmaceuticals 6.82% Abbott Laboratories 255,000 10,671,750 Johnson & Johnson 223,450 11,699,842 Teva Pharmaceutical Industries, Ltd., ADR 244,500 10,731,105 See notes to financial statements 12 Sovereign Investors Fund | Semiannual report F I N A N C I A LS T A T E M E N T S Issuer Shares Value Publishing 0.62% McGraw-Hill Cos., Inc. 100,000 3,015,000 Railroads 1.40% Norfolk Southern Corp. 190,025 6,780,092 Semiconductors 1.54% Analog Devices, Inc. 136,000 2,894,080 Microchip Technology, Inc. (L) 200,000 4,600,000 Soft Drinks 2.46% PepsiCo, Inc. 239,825 11,933,692 Systems Software 3.55% Microsoft Corp. 643,050 13,028,193 Oracle Corp. 218,000 4,216,120 Tobacco 2.08% Philip Morris International, Inc. 279,050 10,101,610 Interest Issuer rate Shares Value Short-term investments 6.18% (Cost $30,026,699) Cash Equivalents 0.38% John Hancock Cash Investment Trust (T)(W) 0.7696% (Y) 1,830,800 1,830,800 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. Government Agency 5.80% Federal Home Loan Bank, Discount Note Zero 05-01-09 AAA $17,400 17,400,000 U.S. Treasury Bill Zero 06-25-09 AAA 10,800 10,795,899 Total investments (Cost $445,078,435)  100.93% Liabilities in excess of other assets (0.93%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (I) Non-income producing security. (L) All or a portion of this security is on loan as of April 30, 2009. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield on April 30, 2009.  At April 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $446,618,808. Net unrealized appreciation aggregated $43,595,379, of which $82,237,987 related to appreciated investment securities and $38,642,608 related to depreciated investment securities. See notes to financial statements Semiannual report | Sovereign Investors Fund 13 F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-09 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $443,247,635) including $1,830,800 of securities loaned (Note 2) $488,383,387 Investments in affiliated issuers, at value (Cost $1,830,800) (Note 2) 1,830,800 Total investments, at value (Cost $445,078,435) Cash 15,082 Receivable for investments sold 7,078,684 Receivable for fund shares sold 627,776 Dividends and interest receivable 524,689 Receivable for security lending income 3,807 Receivable from affiliates 249,885 Other receivables and prepaid assets 275 Total assets Liabilities Payable for investments purchased 10,008,038 Payable for fund shares repurchased 482,556 Payable upon return of securities loaned (Note 2) 1,830,800 Payable to affiliates Accounting and legal services fees 8,507 Distribution and service fees 131,539 Trustees fees 203,722 Management fees 222,875 Other payables and accrued expenses 144,787 Total liabilities Net assets Capital paid-in $503,580,013 Accumulated net investment loss (253,774) Accumulated net realized loss on investments (62,780,430) Net unrealized appreciation on investments 45,135,752 Net assets Net asset value per share Class A ($427,990,184 ÷ 36,530,572 shares) $11.72 Class B ($32,809,511 ÷ 2,811,047 shares) 1 $11.67 Class C ($10,600,769 ÷ 906,158 shares) 1 $11.70 Class I ($14,175,405 ÷ 1,207,888 shares) $11.74 Class R1 ($105,692 ÷ 9,133 shares) $11.57 Maximum offering price per share Class A (net asset value per share ÷ 95%) 2 $12.34 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements 14 Sovereign Investors Fund | Semiannual report F I N A N C I A LS T A T E M E N T S Statement of operations For the period ended 4-30-09 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $6,527,963 Interest 21,057 Securities lending 5,849 Less foreign taxes withheld (67,184) Total investment income Expenses Investment management fees (Note 4) 1,435,451 Distribution and service fees (Note 4) 850,191 Transfer agent fees (Note 4) 714,238 Accounting and legal services fees (Note 4) 34,929 Trustees fees 19,933 State registration fees 11,445 Printing and postage fees 32,472 Professional fees 28,773 Custodian fees 41,740 Registration and filing fees 13,483 Proxy fees 151,417 Miscellaneous 11,973 Total expenses Less expense reductions (Note 4) (163) Net expenses Net investment income Realized and unrealized gain (loss) Net realized loss on investments in unaffiliated issuers (54,003,509) Change in net unrealized appreciation (depreciation) of investments in unaffiliated issuers 1,668,591 Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 11-1-08 to 4-30-09. See notes to financial statements Semiannual report | Sovereign Investors Fund 15 F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last three periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Period Year ended ended ended 4-30-09 1 10-31-08 2 12-31-07 Increase (decrease) in net assets From operations Net investment income $3,141,803 $6,688,518 $8,652,476 Net realized gain (loss) (54,003,509) (7,857,430) 99,716,573 Change in net unrealized appreciation (depreciation) 1,668,591 (209,244,073) (39,732,880) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (3,020,648) (6,486,163) (8,278,838) Class B (125,495) (277,712) (314,568) Class C (32,362) (58,262) (51,346) Class I (133,105) (4,766) (639) Class R1 (334) (543) (677) From net realized gain Class A  (17,893,930) (73,843,171) Class B  (1,590,592) (7,808,740) Class C  (346,792) (1,362,764) Class I  (10,139) (3,533) Class R1  (4,232) (13,359) Total distributions From Fund share transactions (Note 6) Total decrease Net assets Beginning of period 555,325,015 852,650,258 936,805,976 End of period Accumulated net investment income (loss) 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the ten month period ended October 31, 2008. The Fund changed its fiscal year end from December 31 to October 31. See notes to financial statements 16 Sovereign Investors Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 4-30-09 1 10-31-08 2 12-31-07 12-31-06 12-31-05 3 12-31-04 3 12-31-03 3 Per share operating performance Net asset value, beginning ofperiod Net investment income 4 0.08 0.16 0.21 0.20 0.18 0.17 0.14 Net realized andunrealized gain (loss) oninvestments (1.16) (4.93) 1.29 2.51 0.27 0.80 2.93 Total from investment operations Less distributions From netinvestment income (0.08) (0.17) (0.21) (0.21) (0.18) (0.17) (0.14) From netrealized gain  (0.47) (1.94) (2.07) (1.30)   Total distributions Net asset value, end ofperiod Total return (%) 5 6 6 7 7 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $428 $493 $758 $810 $818 $936 $998 Ratios (as a percentage ofaverage netassets): Expenses before reductions 1.35 8 1.20 8 1.14 1.17 1.20 1.20 1.24 Expenses netof all fee waivers 1.35 8 1.20 8 1.14 1.16 1.19 1.20 1.24 Expenses netof all fee waivers andcredits 1.35 8 1.20 8 1.14 9 1.16 1.19 1.20 1.24 Net investment income 1.36 8 1.19 8 1.04 1.04 0.92 0.91 0.85 Portfolio turnover (%) 44 64 46 36 30 20 47 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the ten month period ended October 31, 2008. The Fund changed its fiscal year end from December 31 toOctober 31. 3 Audited by previous Independent Registered Public Accounting Firm. 4 Based onthe average ofthe shares outstanding. 5 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 6 Not annualized. 7 Total returns would have been lower had certain expenses not been reduced during the periods shown. 8 Annualized. 9 Includes transfer agent fee earned credits of less than 0.01% to average net assets. See notes to financial statements Semiannual report | Sovereign Investors Fund 17 F I N A N C I A L S T A T E M E N T S CLASS B SHARES Periodended 4-30-09 1 10-31-08 2 12-31-07 12-31-06 12-31-05 3 12-31-04 3 12-31-03 3 Per share operating performance Net asset value, beginning ofperiod Net investment income 4 0.04 0.06 0.07 0.07 0.04 0.03 0.03 Net realized andunrealized gain (loss) oninvestments (1.16) (4.91) 1.28 2.50 0.27 0.80 2.92 Total from investment operations Less distributions From netinvestment income (0.04) (0.08) (0.07) (0.07) (0.04) (0.05) (0.03) From netrealized gain  (0.47) (1.94) (2.07) (1.30)   Total distributions Net asset value, end ofperiod Total return (%) 5 6 6 7 7 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $33 $43 $79 $111 $155 $232 $315 Ratios (as a percentage ofaverage netassets): Expenses before reductions 2.05 8 1.90 8 1.85 1.87 1.90 1.90 1.94 Expenses netof all fee waivers 2.05 8 1.90 8 1.84 1.86 1.89 1.90 1.94 Expenses netof all fee waivers andcredits 2.05 8 1.90 8 1.84 9 1.86 1.89 1.90 1.94 Net investment income 0.68 8 0.47 8 0.33 0.34 0.21 0.18 0.16 Portfolio turnover (%) 44 64 46 36 30 20 47 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the ten month period ended October 31, 2008. The Fund changed its fiscal year end from December 31 toOctober 31. 3 Audited by previous Independent Registered Public Accounting Firm. 4 Based onthe average ofthe shares outstanding. 5 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 6 Not annualized. 7 Total returns would have been lower had certain expenses not been reduced during the periods shown. 8 Annualized. 9 Includes transfer agent fee earned credits of less than 0.01% to average net assets. See notes to financial statements 18 Sovereign Investors Fund | Semiannual report F I N A N C I A L S T A T E M E N T S CLASS C SHARES Periodended 4-30-09 1 10-31-08 2 12-31-07 12-31-06 12-31-05 3 12-31-04 3 12-31-03 3 Per share operating performance Net asset value, beginning ofperiod Net investment income 4 0.03 0.07 0.07 0.07 0.04 0.04 0.03 Net realized andunrealized gain (loss) oninvestments (1.15) (4.93) 1.29 2.50 0.27 0.80 2.92 Total from investment operations Less distributions From netinvestment income (0.04) (0.08) (0.07) (0.07) (0.04) (0.05) (0.03) From netrealized gain  (0.47) (1.94) (2.07) (1.30)   Total distributions Net asset value, end ofperiod Total return (%) 5 6 6 7 7 7 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $11 $9 $15 $15 $17 $27 $32 Ratios (as a percentage ofaverage netassets): Expenses before reductions 2.05 8 1.90 8 1.85 1.87 1.90 1.90 1.94 Expenses netof all fee waivers 2.05 8 1.90 8 1.84 1.86 1.89 1.90 1.94 Expenses netof all fee waivers andcredits 2.05 8 1.90 8 1.84 9 1.86 1.89 1.90 1.94 Net investment income 0.61 8 0.48 8 0.34 0.34 0.21 0.19 0.14 Portfolio turnover (%) 44 64 46 36 30 20 47 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the ten month period ended October 31, 2008. The Fund changed its fiscal year end from December 31 toOctober 31. 3 Audited by previous Independent Registered Public Accounting Firm. 4 Based onthe average ofthe shares outstanding. 5 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 6 Not annualized. 7 Total returns would have been lower had certain expenses not been reduced during the periods shown. 8 Annualized. 9 Includes transfer agent fee earned credits of less than 0.01% to average net assets. See notes to financial statements Semiannual report | Sovereign Investors Fund 19 F I N A N C I A LS T A T E M E N T S CLASS I SHARES Periodended 4-30-09 1 10-31-08 2 12-31-07 12-31-06 12-31-05 3 12-31-04 3 12-31-03 Per share operating performance Net asset value, beginning ofperiod Net investment income 5 0.11 0.11 0.30 0.28 0.27 0.26 0.01 Net realized andunrealized gain (loss) oninvestments (1.16) (4.81) 1.29 2.52 0.27 0.80 0.67 Total from investment operations Less distributions From netinvestment income (0.11) (0.22) (0.29) (0.31) (0.27) (0.26) (0.03) From netrealized gain  (0.47) (1.94) (2.07) (1.30)   Total distributions Net asset value, end ofperiod Total return (%) 6 7 7 7 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $14 $10  8  8 $3 $3 $3 Ratios (as a percentage ofaverage netassets): Expenses before reductions 0.80 9 0.73 9 0.71 0.71 0.72 0.72 0.70 9 Expenses netof all fee waivers 0.80 9 0.73 9 0.71 0.71 0.72 0.72 0.70 9 Expenses netof all fee waivers andcredits 0.80 9 0.73 9 0.71 10 0.71 0.72 0.72 0.70 9 Net investment income 1.93 9 1.02 9 1.54 1.44 1.40 1.38 0.92 9 Portfolio turnover (%) 44 64 46 36 30 20 47 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the ten month period ended October 31, 2008. The Fund changed its fiscal year end from December 31 toOctober 31. 3 Audited by previous Independent Registered Public Accounting Firm. 4 Class I shares began operations on12-1-03. 5 Based onthe average ofthe shares outstanding. 6 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 7 Not annualized. 8 Less than $500,000. 9 Annualized. 10 Includes transfer agent fee earned credits of less than 0.01% to average net assets. See notes to financial statements 20 Sovereign Investors Fund | Semiannual report F I N A N C I A L S T A T E M E N T S CLASS R1 SHARES Periodended 4-30-09 1 10-31-08 2 12-31-07 12-31-06 12-31-05 3 12-31-04 3 12-31-03 Per share operating performance Net asset value, beginning ofperiod Net investment income 5 0.03 0.06 0.09 0.06 0.07 0.19 0.02 Net realized andunrealized gain (loss) oninvestments (1.14) (4.89) 1.28 2.38 0.28 0.79 2.11 Total from investment operations Less distributions From netinvestment income (0.04) (0.06) (0.10) (0.07) (0.14) (0.19) (0.01) From netrealized gain  (0.47) (1.94) (2.07) (1.30)   Total distributions Net asset value, end ofperiod Total return (%) 6 7 7 7 Ratios andsupplemental data Net assets, end ofperiod (inmillions)  8  8  8  8  8  8  8 Ratios (as a percentage ofaverage netassets): Expenses before reductions 2.17 9 1.96 9 1.72 1.92 1.74 1.13 1.69 9 Expenses netof all fee waivers 2.17 9 1.96 9 1.72 1.92 1.74 1.13 1.69 9 Expenses netof all fee waivers andcredits 2.17 9 1.95 9 1.72 10 1.92 1.74 1.13 1.69 9 Net investment income 0.52 3 0.44 9 0.46 0.31 0.37 1.00 0.27 9 Portfolio turnover (%) 44 64 46 36 30 20 47 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the ten month period ended October 31, 2008. The Fund changed its fiscal year end from December 31 toOctober 31. 3 Audited by previous Independent Registered Public Accounting Firm. 4 Class R1 shares began operations on8-5-03. 5 Based onthe average ofthe shares outstanding. 6 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 7 Not annualized. 8 Less than $500,000. 9 Annualized. 10 Includes transfer agent fee earned credits of less than 0.01% to average net assets. See notes to financial statements Semiannual report | Sovereign Investors Fund 21 Notes to financial statements (unaudited) Note 1 Organization John Hancock Sovereign Investors Fund (the Fund) is a diversified series of John Hancock Investment Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term growth of capital and income without assuming undue market risks. The Board of Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I and Class R1 shares. Class A, Class B and Class C shares are open to all retail investors. Class I shares are offered without any sales charge to various institutional and certain individual investors. Class R1 shares are available only to certain retirement plans. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. John Hancock Advisers, LLC (the Adviser) and its other affiliates owned 6,013 shares of beneficial interest of Class R1, respectively, of the Fund on April 30, 2009. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
